


Exhibit 10.10

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into by and between
Replimune, Inc. (the “Company”) and Stephen Gorgol (the “Executive”) as of
May 8, 2019.

 

WHEREAS, the Company desires to continue to employ the Executive as its Chief
Accounting Officer and the Executive desires to continue to serve in such
capacity on behalf of the Company;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the Company and the Executive hereby agree as
follows:

 

1.                                      Employment.

 

(a)                                 Term.  The initial term of this Agreement
shall begin on May 8, 2019, other than the provisions set forth in Section 15,
which shall begin ten (10) business days thereafter (as applicable, the
“Effective Date”) and shall continue for two years, unless the Executive’s
employment is sooner terminated in accordance with Sections 6, 7, 8, 9, 10, or
11.  Unless earlier terminated, the term of this Agreement shall automatically
renew for periods of one year unless either party gives the other party written
notice at least 90 days prior to the end of the then existing term that the term
of this Agreement shall not be further extended.  The period commencing on the
Effective Date and ending on the date on which the term of this Agreement
terminates is referred to herein as the “Term.”

 

(b)                                 Duties.  During the Term, the Executive
shall continue to serve as the Chief Accounting Officer of the Company, with
duties, responsibilities and authority commensurate therewith, and shall
continue to report to the Executive Chairman of the Company (the “Chairman”). 
The Executive shall perform all duties and accept all responsibilities incident
to such position as may be reasonably assigned to the Executive by the
Chairman.  The Executive represents to the Company that the Executive is not
subject to or a party to any employment agreement, noncompetition covenant, or
other agreement that would be breached by, or prohibit the Executive from,
executing this Agreement and performing fully the Executive’s duties and
responsibilities hereunder.

 

(c)                                  Best Efforts.  During the Term, the
Executive shall devote his best efforts and full time and attention to promote
the business and affairs of the Company and its affiliated entities, and may be
engaged in other business activities only to the extent the Executive has
received the prior written consent of the Board of Directors of the Company (the
“Board”) and such activities do not materially interfere or conflict with the
Executive’s obligations to the Company hereunder, including, without limitation,
obligations pursuant to Section 15 below.  The foregoing shall not be construed
as preventing the Executive from (1) serving on civic, educational,
philanthropic or charitable boards or committees and (2) managing personal
investments, so long as such activities are permitted under the Company’s code
of conduct and employment policies and do not violate the provisions of
Section 15 below.

 

(d)                                 Principal Place of Employment.  The
Executive understands and agrees that his principal place of employment will be
in the Company’s offices located in the Boston, MA

 

1

--------------------------------------------------------------------------------



 

metropolitan area and that the Executive will be required to travel for business
in the course of performing his duties for the Company.

 

2.                                      Compensation.

 

(a)                                 Base Salary.  During the Term, the Company
shall pay the Executive a base salary (“Base Salary”), at the annual rate of
$315,000, which shall be paid in installments in accordance with the Company’s
normal payroll practices.  The Executive’s Base Salary shall be reviewed
annually by the Chairman pursuant to the normal performance review policies for
senior-level executives and may be adjusted from time to time as the
Compensation Committee of the Board (the “Compensation Committee”) deems
appropriate.  The Compensation Committee may take any actions of the Board
pursuant to this Agreement.

 

(b)                                 Annual Bonus.  The Executive shall be
eligible to be awarded an annual discretionary bonus for each fiscal year during
the Term, based on the establishment and attainment of individual and corporate
performance goals and targets established by the Compensation Committee (“Annual
Bonus”) in its sole discretion.  The target amount of the Executive’s Annual
Bonus for any fiscal year during the Term is 35% of the Executive’s annual Base
Salary.  Any Annual Bonus awarded shall be paid after the end of the fiscal year
to which it relates, at the same time and under the same terms and conditions as
the bonuses for other executives of the Company; provided that the Executive
must be employed in good standing on the date that Executive’s Annual Bonus is
paid.  The Annual Bonus shall be subject to the terms of the annual bonus plan
that is applicable to other executives of the Company, including the requirement
as to continued employment in good standing, subject to the provisions of
Section 7 below.

 

3.                                      Retirement and Welfare Benefits.  During
the Term, the Executive shall be eligible to participate in the Company’s
health, life insurance, long-term disability, retirement and welfare benefit
plans and programs available to similarly-situated employees of the Company,
pursuant to their respective terms and conditions.  Nothing in this Agreement
shall preclude the Company or any Affiliate of the Company from terminating or
amending any employee benefit plan or program from time to time after the
Effective Date.

 

4.                                      Paid Time Off.  During the Term, the
Executive shall be entitled to five weeks of paid time off, in accordance with
the Company’s paid time off policy, as may in effect from time to time.  The
Executive may use paid time off for vacation, personal time, or sick time (in
accordance with applicable law).

 

5.                                      Business Expenses.  The Company shall
reimburse the Executive for all necessary and reasonable travel (which does not
include commuting) and other business expenses incurred by the Executive in the
performance of his duties hereunder in accordance with such policies and
procedures as the Company may adopt generally from time to time for executives.

 

6.                                      Termination Without Cause; Resignation
for Good Reason.  The Company may terminate the Executive’s employment at any
time without Cause (as defined below) upon 30 days’ advance written notice.  The
Executive may initiate a termination of employment by resigning without Cause or
for Good Reason (as defined below) as described below.  Upon termination by

 

2

--------------------------------------------------------------------------------



 

the Company without Cause or resignation by the Executive for Good Reason before
or after the Change in Control Protection Period (as defined below), if the
Executive executes and does not revoke a written Release (as defined below), the
Executive shall be entitled to receive, in lieu of any payments under any
severance plan or program for employees or executives, the following:

 

(a)                                 The Company will pay the Executive an amount
equal to 0.75 times the Executive’s annual Base Salary.  Payment shall be made
over the nine-month period following the termination date in installments in
accordance with the Company’s normal payroll practices.  Payment will begin
within 60 days following the termination date, and any installments not paid
between the termination date and the date of the first payment will be paid with
the first payment.

 

(b)                                 The Company shall make a lump-sum payment
within 60 days following the termination date equal to the COBRA premiums that
the Executive would pay if he elected continued health coverage under the
Company’s health plan for the Executive and his dependents for the nine-month
period following the termination date, based on the COBRA rates in effect at the
termination date.

 

(c)                                  The Company shall pay any other amounts
earned, accrued and owing but not yet paid under Section 2 above and any
benefits accrued and due under any applicable benefit plans and programs of the
Company (“Accrued Obligations”), regardless of whether the Executive executes or
revokes the Release.

 

7.                                      Change of Control Termination. 
Notwithstanding the foregoing, upon termination by the Company without Cause or
resignation by the Executive for Good Reason, in each case on or within 12
months following a Change of Control (as defined in the Replimune Group, Inc.
2018 Omnibus Incentive Compensation Plan, as in effect from time to time, or a
successor plan) (the “Change of Control Protection Period”), and provided that
the Executive executes and does not revoke a written Release, then the Executive
shall be entitled to receive, in lieu of any payments under Section 6 of this
Agreement or any severance plan or program for employees or executives, the
following:

 

(a)                                 The Company will pay the Executive an amount
equal to the sum of (x) the Executive’s annual Base Salary, plus (y) the
Executive’s target Annual Bonus for the year of termination.  Payment shall be
made over the 12-month period following the termination date in installments in
accordance with the Company’s normal payroll practices.  Payment will begin
within 60 days following the termination date, and any installments not paid
between the termination date and the date of the first payment will be paid with
the first payment.

 

(b)                                 The Company shall make a lump-sum payment
within 60 days following the termination date equal to the COBRA premiums that
the Executive would pay if he elected continued health coverage under the
Company’s health plan for the Executive and his dependents for the 12-month
period following the termination date, based on the COBRA rates in effect at the
termination date.

 

(c)                                  The Company shall pay any Accrued
Obligations, regardless of whether the Executive executes or revokes the
Release.

 

3

--------------------------------------------------------------------------------



 

8.                                      Cause.  The Company may immediately
terminate the Executive’s employment at any time for Cause upon written notice
to the Executive, in which event all payments under this Agreement shall cease,
except for any Accrued Obligations.

 

9.                                      Voluntary Resignation Without Good
Reason.  The Executive may voluntarily terminate employment without Good Reason
upon 30 days’ prior written notice to the Company.  In such event, after the
effective date of such termination, no payments shall be due under this
Agreement, except that the Executive shall be entitled to any Accrued
Obligations.

 

10.                               Disability.  If the Executive incurs a
Disability during the Term, in accordance with applicable law, the Company may
terminate the Executive’s employment on or after the date of Disability.  If the
Executive’s employment terminates on account of Disability, the Executive shall
be entitled to receive any Accrued Obligations.  For purposes of this Agreement,
the term “Disability” shall mean the Executive is eligible to receive long-term
disability benefits under the Company’s long-term disability plan.

 

11.                               Death.  If the Executive dies during the Term,
the Executive’s employment shall terminate on the date of death and the Company
shall pay to the Executive’s executor, legal representative, administrator or
designated beneficiary, as applicable, any Accrued Obligations.  Otherwise, the
Company shall have no further liability or obligation under this Agreement to
the Executive’s executors, legal representatives, administrators, heirs or
assigns or any other person claiming under or through the Executive.

 

12.                               Resignation of Positions.  Effective as of the
date of any termination of employment, the Executive will resign from all
Company-related positions, including as an officer and director of the Company
and its parents, subsidiaries and Affiliate, as applicable, and shall execute
all documentation necessary to effectuate such resignation(s).

 

13.                               Definitions.  For purposes of this Agreement,
the following terms shall have the following meanings:

 

(a)                                 “Cause” shall mean a determination by the
Board that the Executive (1) has breached this Agreement or any 
confidentiality, nonsolicitation, noncompetition or inventions assignment
agreement or obligations with the Company; (2) committed an act of dishonesty,
fraud, embezzlement or theft; (3) engaged in conduct that causes, or is likely
to cause, material damage to the property or reputation of the Company;
(4) failed to perform satisfactorily the material duties of the Executive’s
position (other than by reason of Disability) after receipt of a written warning
from the Board; (5) committed a felony or any crime of moral turpitude; or
(6) materially failed to comply with the Company’s code of conduct or employment
policies.

 

(b)                                 “Good Reason” shall mean the occurrence of
one or more of the following without the Executive’s consent, other than on
account of the Executive’s Disability:

 

(1)                                 A material diminution by the Company of the
Executive’s authority, duties or responsibilities;

 

(2)                                 A material change in the geographic location
at which the Executive must perform services under this Agreement (which, for
purposes of this Agreement, means relocation

 

4

--------------------------------------------------------------------------------



 

of the offices of the Company at which the Executive is principally employed to
a location that increases the Executive’s commute to work by more than 50
miles);

 

(3)                                 A material diminution in the Executive’s
Base Salary, other than a general reduction in Base Salary that affects all
similarly-situated executives in substantially the same proportions;

 

(4)                                 Any action or inaction that constitutes a
material breach by the Company of this Agreement; or

 

(5)                                 The Company elects not to renew the Term of
this Agreement at the end of the Term pursuant to Section 1(a) above for any
reason other than Cause or Disability and does not offer the Executive continued
employment on substantially similar terms as set forth in this Agreement.

 

The Executive must provide written notice of termination for Good Reason to the
Company within 30 days after the event constituting Good Reason.  The Company
shall have a period of 30 days in which it may correct the act or failure to act
that constitutes the grounds for Good Reason as set forth in the Executive’s
notice of termination.  If the Company does not correct the act or failure to
act, the Executive’s employment will terminate for Good Reason on the first
business day following the Company’s 30-day cure period.  If the Executive does
not provide written notice of termination for Good Reason to the Company within
30 days after an event constituting Good Reason, then the Executive will be
deemed to have waived the Executive’s right to terminate for Good Reason with
respect to such event.

 

(c)                                  “Release” shall mean a separation agreement
and general release of any and all claims against the Company and all related
parties with respect to all matters arising out of the Executive’s employment by
the Company, and the termination thereof (other than claims for any entitlements
under the terms of this Agreement or under any plans or programs of the Company
under which the Executive has accrued and is due a benefit).  The Release will
be in a standard form acceptable to the Company.

 

14.                               Section 409A.

 

(a)                                 This Agreement is intended to comply with
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
its corresponding regulations, or an exemption thereto, and payments may only be
made under this Agreement upon an event and in a manner permitted by section
409A of the Code, to the extent applicable.  Severance benefits under this
Agreement are intended to be exempt from section 409A of the Code under the
“short-term deferral” exception, to the maximum extent applicable, and then
under the “separation pay” exception, to the maximum extent applicable. 
Notwithstanding anything in this Agreement to the contrary, if required by
section 409A of the Code, if the Executive is considered a “specified employee”
for purposes of section 409A of the Code and if payment of any amounts under
this Agreement is required to be delayed for a period of six months after
separation from service pursuant to section 409A of the Code, payment of such
amounts shall be delayed as required by section 409A of the Code, and the
accumulated amounts shall be paid in a lump-sum payment within 10 days after the
end of the six-month period.  If the Executive dies during the

 

5

--------------------------------------------------------------------------------



 

postponement period prior to the payment of benefits, the amounts withheld on
account of section 409A of the Code shall be paid to the personal representative
of the Executive’s estate within 60 days after the date of the Executive’s
death.

 

(b)                                 All payments to be made upon a termination
of employment under this Agreement may only be made upon a “separation from
service” under section 409A of the Code.  For purposes of section 409A of the
Code, each payment hereunder shall be treated as a separate payment, and the
right to a series of installment payments under this Agreement shall be treated
as a right to a series of separate payments.  In no event may the Executive,
directly or indirectly, designate the fiscal year of a payment.  Notwithstanding
any provision of this Agreement to the contrary, in no event shall the timing of
the Executive’s execution of the Release, directly or indirectly, result in the
Executive’s designating the fiscal year of payment of any amounts of deferred
compensation subject to section 409A of the Code, and if a payment that is
subject to execution of the Release could be made in more than one taxable year,
payment shall be made in the later taxable year.

 

(c)                                  All reimbursements and in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of section 409A of the Code, including, where applicable, the
requirement that (i) any reimbursement be for expenses incurred during the
period specified in this Agreement, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a fiscal year not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other fiscal year, (iii) the reimbursement of an eligible expense be made no
later than the last day of the fiscal year following the year in which the
expense is incurred, and (iv) the right to reimbursement or in-kind benefits not
be subject to liquidation or exchange for another benefit.

 

15.                               Restrictive Covenants.

 

(a)                                                                                
Noncompetition.  The Executive agrees that during the Executive’s employment
with the Company and its Affiliates and the one-year period following the date
on which the Executive’s employment terminates for any reason (the “Restriction
Period”), the Executive will not, without the Board’s express written consent,
engage (directly or indirectly) in any Competitive Business in the Restricted
Area.  The term “Competitive Business” means any activities or services
conducted by any third party with respect to the research, development,
marketing, manufacturing or sale of oncolytic immunotherapies that are similar
to the activities or services the Executive has performed at any time during the
last two years of Executive’s employment with the Company.  The term “Restricted
Area” means the United States of America, Canada and countries within Europe, in
respect of which the Company or any of its Affiliates has material business
operations as of the date on which the Executive’s employment terminates and in
which the Executive has provided services or had a material presence or
influence at any time during the last two years of the Executive’s employment
with the Company or its Affiliates.  The Executive agrees that the increase in
Base Salary provided for in Section 2(a), the increase in Annual Bonus
percentage opportunity provided for in Section 2(b), the separation benefits
provided for in Section 6 and the Change of Control Termination benefits
provided for in Section 7, are fair and reasonable consideration for Executive’s
compliance with this Section 15(a).  The Executive understands and agrees that,
given the nature of the business of the Company and its Affiliates (as defined
below) and the Executive’s position with the

 

6

--------------------------------------------------------------------------------



 

Company, the foregoing geographic scope is reasonable and appropriate and that
more limited geographical limitations on this non-competition covenant are
therefore not appropriate.  For purposes of this Agreement, the term “Affiliate”
means the Company’s sole shareholder, any subsidiary of the Company or other
entity under common control with the Company.  The Company shall not enforce
this Section 15(a) if it terminates my employment without Cause as defined in
Section 13(a).

 

(b)                                 Nonsolicitation of Company Personnel.  The
Executive agrees that during the Restriction Period, the Executive will not,
either directly or through others, hire or attempt to hire any employee,
consultant or independent contractor of the Company or its Affiliates, or
solicit or attempt to solicit any such person to change or terminate his or her
relationship with the Company or an Affiliate or otherwise to become an
employee, consultant or independent contractor to, for or of any other person or
business entity, unless more than 12 months shall have elapsed between the last
day of such person’s employment or service with the Company or Affiliate and the
first day of such solicitation or hiring or attempt to solicit or hire.  If any
employee, consultant or independent contractor is hired or solicited by any
entity that has hired or agreed to hire the Executive, such hiring or
solicitation shall be conclusively presumed to be a violation of this subsection
(b).

 

(c)                                  Nonsolicitation of Business Partners.  The
Executive agrees that during the Restriction Period, the Executive will not,
either directly or through others, solicit, divert or appropriate, or attempt to
solicit, divert or appropriate for the benefit of a Competitive Business, any
(1) business partner or (2) prospective business partner of the Company or an
Affiliate who is or was identified through leads developed during the course of
the Executive’s employment or service with the Company, in each case, with whom
the Executive was involved as part of the Executive’s job responsibilities
during the Executive’s employment or service with the Company, or regarding whom
the Executive learned Proprietary Information during the Executive’s employment
or service with the Company.

 

(d)                                 Proprietary Information.  At all times, the
Executive will hold in strictest confidence and will not disclose, use, lecture
upon or publish any of the Proprietary Information (defined below) of the
Company or an Affiliate, except as such disclosure, use or publication may be
required in connection with the Executive’s work for the Company or as described
in Section 15(e) below, or unless the Company expressly authorizes such
disclosure in writing.  “Proprietary Information” shall mean any and all
confidential and/or proprietary knowledge, data or information of the Company
and its Affiliates and shareholders, including but not limited to information
relating to financial matters, investments, budgets, business plans, marketing
plans, personnel matters, business contacts, products, processes, know-how,
designs, methods, improvements, discoveries, inventions, ideas, data, programs,
and other works of authorship.  Proprietary Information does not include
information which (1) was disclosed in response to a valid order by a court or
other governmental body, where the Executive provided the Company with prior
written notice of such disclosure, (2) was or becomes generally available to the
public other than as a result of disclosure by the Executive or any of the
Executive’s agents, advisors or representatives, (3) was within the Executive’s
possession prior to its being furnished to the Executive by or on behalf of the
Company, provided that the source of the information was not bound by a
confidentiality agreement with the Company or otherwise prohibited from
transmitting the information to Executive by a contractual, legal or fiduciary
obligation, or (4)

 

7

--------------------------------------------------------------------------------



 

was or becomes available to the Executive on a non-confidential basis from a
source other than the Company or its representatives, provided that such source
is not bound by a confidentiality agreement with the Company or otherwise
prohibited from transmitting the information to the Executive by a contractual,
legal or fiduciary obligation.

 

(e)                                  Reports to Government Entities.  Nothing in
this Agreement shall prohibit or restrict the Executive from initiating
communications directly with, responding to any inquiry from, providing
testimony before, providing confidential information to, reporting possible
violations of law or regulation to, or filing a claim or assisting with an
investigation directly with a self-regulatory authority or a government agency
or entity, including the Equal Employment Opportunity Commission, the Department
of Labor, the National Labor Relations Board, the Department of Justice, the
Securities and Exchange Commission, Congress, any agency Inspector General or
any other federal, state or local regulatory authority (collectively, the
“Regulators”), or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation.  The Executive
does not need the prior authorization of the Company to engage in conduct
protected by this subsection, and the Executive does not need to notify the
Company that the Executive has engaged in such conduct.  Please take notice that
federal law provides criminal and civil immunity to federal and state claims for
trade secret misappropriation to individuals who disclose trade secrets to their
attorneys, courts, or government officials in certain, confidential
circumstances that are set forth at 18 U.S.C. §§ 1833(b)(1) and 1833(b)(2),
related to the reporting or investigation of a suspected violation of the law,
or in connection with a lawsuit for retaliation for reporting a suspected
violation of the law.

 

(f)                                   Work Made for Hire; Inventions
Assignment.  The Executive agrees that all inventions, innovations,
improvements, developments, methods, designs, analyses, reports, and all similar
or related information which relates to the Company’s or its Affiliates’ actual
or anticipated business, research and development or existing or future products
or services and which are conceived, developed or made by the Executive while
employed by the Company (“Work Product”) belong to the Company.  The Executive
acknowledges that, by reason of being employed by the Company at the relevant
times, to the extent permitted by law, all of the Work Product consisting of
copyrightable subject matter is “work made for hire” as defined in 17 U.S.C. §
101 and such copyrights are therefore owned by the Company. To the extent that
the foregoing does not apply, the Executive hereby irrevocably assigns to the
Company, for no additional consideration, the Executive’s entire right, title,
and interest in and to all Work Product and intellectual property rights
therein, including, without limitation, the right to sue, counterclaim, and
recover for all past, present, and future infringement, misappropriation, or
dilution thereof, and all rights corresponding thereto throughout the world. The
Executive will promptly disclose such Work Product to the Board and perform all
actions reasonably requested by the Board (whether during or after the Term) to
establish and confirm such ownership (including, without limitation, executing
assignments, consents, powers of attorney and other instruments).  If requested
by the Company, the Executive agrees to execute any inventions assignment and
confidentiality agreement that is required to be signed by Company employees
generally.  Nothing contained in this Agreement shall be construed to reduce or
limit the Company’s rights, title, or interest in any Work Product or
intellectual property rights so as to be less in any respect than that the
Company would have had in the absence of this Agreement.  The Executive
understands that this Agreement does not, and shall not be construed to, grant
the

 

8

--------------------------------------------------------------------------------



 

Executive any license or right of any nature with respect to any Work Product or
intellectual property rights or any Proprietary Information, materials,
software, or other tools made available to the Executive by the Company.

 

(g)                                  Return of Company Property.  Upon
termination of the Executive’s employment with the Company for any reason, and
at any earlier time the Company requests, the Executive will (1) deliver to the
person designated by the Company all originals and copies of all documents and
property of the Company or an Affiliate that is in the Executive’s possession or
under the Executive’s control or to which the Executive may have access,
(2) deliver to the person designated by the Company all Company property,
including keys, key cards, access cards, identification cards, security devices,
employer credit cards, network access devices, computers, cell phones,
smartphones, PDAs, pagers, fax machines, equipment, manuals, reports, files,
books, compilations, work product, e-mail messages, recordings, disks, thumb
drives or other removable information storage devices, hard drives, and data,
and (3)  to the extent that the Executive made use of the Executive’s personal
electronics (e.g., laptop, iPad, telephone, thumb drives, etc.) during
employment with the Company, permit the Company to delete all Company property
and information from such personal devices.  The Executive will not reproduce or
appropriate for the Executive’s own use, or for the use of others, any property,
Proprietary Information or Work Product.

 

16.                               Legal and Equitable Remedies.

 

(a)                                 Because the Executive’s services are
personal and unique and the Executive has had and will continue to have access
to and has become and will continue to become acquainted with the Proprietary
Information of the Company and its Affiliates, and because any breach by the
Executive of any of the restrictive covenants contained in Section 15 would
result in irreparable injury and damage for which money damages would not
provide an adequate remedy, the Company shall have the right to enforce
Section 15 and any of its provisions by injunction, specific performance or
other equitable relief, without bond and without prejudice to any other rights
and remedies that the Company may have for a breach, or threatened breach, of
the restrictive covenants set forth in Section 15.  The Executive agrees that in
any action in which the Company seeks injunction, specific performance or other
equitable relief, the Executive will not assert or contend that any of the
provisions of Section 15 are unreasonable or otherwise unenforceable.

 

(b)                                 The Executive irrevocably and
unconditionally (1) agrees that any legal proceeding arising out of this
Agreement shall be brought solely in the United States District Court for the
District of Massachusetts, or if such court does not have jurisdiction or will
not accept jurisdiction, in any court of general jurisdiction in the State of
Massachusetts, (2) consents to the exclusive jurisdiction of such court in any
such proceeding, and (3) waives any objection to the laying of venue of any such
proceeding in any such court.  The Executive also irrevocably and
unconditionally consents to the service of any process, pleadings, notices or
other papers.

 

(c)                                  Notwithstanding anything in this Agreement
to the contrary, if the Executive breaches any of the Executive’s obligations
under Section 15, the Company shall be obligated to provide only the Accrued
Obligations, and all payments under Section 2, Section 6, or Section 7 hereof,
as applicable, shall cease.  In such event, and in addition to any legal and
equitable

 

9

--------------------------------------------------------------------------------



 

remedies permitted by law, the Company may require that the Executive repay all
amounts theretofore paid to him pursuant to Sections 6 and 7 hereof (other than
Sections 6(c) and 7(c)), and in such case, the Executive shall promptly repay
such amounts on the terms determined by the Company.

 

17.                               Survival.  The respective rights and
obligations of the parties under this Agreement (including, but not limited to,
under Sections 15 and 16) shall survive any termination of the Executive’s
employment or termination or expiration of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.

 

18.                               No Mitigation or Set-Off.  In no event shall
the Executive be obligated to seek other employment or take any other action by
way of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement, and such amounts shall not be reduced regardless
of whether the Executive obtains other employment.  The Company’s obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any circumstances, including,
without limitation, any set-off, counterclaim, recoupment, defense or other
right which the Company may have against the Executive or others.

 

19.                               Section 280G.  In the event of a change in
ownership or control under section 280G of the Code, if it shall be determined
that any payment or distribution in the nature of compensation (within the
meaning of section 280G(b)(2) of the Code) to or for the benefit of the
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (a “Payment”), would constitute an
“excess parachute payment” within the meaning of section 280G of the Code, the
aggregate present value of the Payments under the Agreement shall be reduced
(but not below zero) to the Reduced Amount (defined below) if and only if the
Accounting Firm (described below) determines that the reduction will provide the
Executive with a greater net after-tax benefit than would no reduction.  No
reduction shall be made unless the reduction would provide Executive with a
greater net after-tax benefit.  The determinations under this Section shall be
made as follows:

 

(a)                                 The “Reduced Amount” shall be an amount
expressed in present value which maximizes the aggregate present value of
Payments under this Agreement without causing any Payment under this Agreement
to be subject to the Excise Tax (defined below), determined in accordance with
section 280G(d)(4) of the Code.  The term “Excise Tax” means the excise tax
imposed under section 4999 of the Code, together with any interest or penalties
imposed with respect to such excise tax.

 

(b)                                 Payments under this Agreement shall be
reduced on a nondiscretionary basis in such a way as to minimize the reduction
in the economic value deliverable to the Executive. Where more than one payment
has the same value for this purpose and they are payable at different times,
they will be reduced on a pro rata basis.  Only amounts payable under this
Agreement shall be reduced pursuant to this Section.

 

(c)                                  All determinations to be made under this
Section shall be made by an independent certified public accounting firm
selected by the Company and agreed to by the Executive immediately prior to the
change-in-ownership or -control transaction (the “Accounting Firm”).

 

10

--------------------------------------------------------------------------------



 

The Accounting Firm shall provide its determinations and any supporting
calculations both to the Company and the Executive within 10 days of the
transaction.  Any such determination by the Accounting Firm shall be binding
upon the Company and the Executive.  All of the fees and expenses of the
Accounting Firm in performing the determinations referred to in this
Section shall be borne solely by the Company.

 

20.                               Notices.  All notices and other communications
required or permitted under this Agreement or necessary or convenient in
connection herewith shall be in writing and shall be deemed to have been given
when hand delivered or mailed by registered or certified mail, as follows
(provided that notice of change of address shall be deemed given only when
received):

 

If to the Company, to:

 

Replimune Inc.

18 Commerce Way

Woburn, MA 01801

Attn:  Executive Chairman

 

with a copy to:

 

Morgan, Lewis & Bockius LLP 
One Federal Street

Boston, MA 02110

Attn: Gitte Blanchet

 

If to the Executive, to the most recent address on file with the Company or to
such other names or addresses as the Company or the Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

 

21.                               Withholding.  All payments under this
Agreement shall be made subject to applicable tax withholding, and the Company
shall withhold from any payments under this Agreement all federal, state and
local taxes as the Company is required to withhold pursuant to any law or
governmental rule or regulation.  The Executive shall bear all expense of, and
be solely responsible for, all federal, state and local taxes due with respect
to any payment received under this Agreement.

 

22.                               Remedies Cumulative; No Waiver.  No remedy
conferred upon a party by this Agreement is intended to be exclusive of any
other remedy, and each and every such remedy shall be cumulative and shall be in
addition to any other remedy given under this Agreement or now or hereafter
existing at law or in equity.  No delay or omission by a party in exercising any
right, remedy or power under this Agreement or existing at law or in equity
shall be construed as a waiver thereof, and any such right, remedy or power may
be exercised by such party from time to time and as often as may be deemed
expedient or necessary by such party in its sole discretion.

 

23.                               Assignment.  All of the terms and provisions
of this Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective heirs, executors, administrators, legal

 

11

--------------------------------------------------------------------------------



 

representatives, successors and assigns of the parties hereto, except that the
duties and responsibilities of the Executive under this Agreement are of a
personal nature and shall not be assignable or delegable in whole or in part by
the Executive.  The Company may assign its rights, together with its obligations
hereunder, in connection with any sale, transfer or other disposition of all or
substantially all of its business and assets, and such rights and obligations
shall inure to, and be binding upon, any successor to the business or any
successor to substantially all of the assets of the Company, whether by merger,
purchase of stock or assets or otherwise, which successor shall expressly assume
such obligations, and the Executive acknowledges that in such event the
obligations of the Executive hereunder, including but not limited to those under
Section 15, will continue to apply in favor of the successor.

 

24.                               Company Policies.  This Agreement and the
compensation payable hereunder shall be subject to any applicable clawback or
recoupment policies, share trading policies, and other policies that may be
implemented by the Board from time to time with respect to officers of the
Company.

 

25.                               Indemnification.  In the event the Executive
is made, or threatened to be made, a party to any legal action or proceeding,
whether civil or criminal, including any governmental or regulatory proceedings
or investigations, by reason of the fact that the Executive is or was a director
or officer of the Company or any of its Affiliates, the Executive shall be
indemnified by the Company, and the Company shall pay the Executive’s related
expenses when and as incurred, to the fullest extent permitted by applicable law
and the Company’s articles of incorporation and bylaws.  During the Executive’s
employment with the Company or any of its Affiliates and after termination of
employment for any reason, the Company shall cover the Executive under the
Company’s directors’ and officers’ insurance policy applicable to other officers
and directors according to the terms of such policy.

 

26.                               Entire Agreement; Amendment.  This Agreement
sets forth the entire agreement of the parties hereto and supersedes any and all
prior agreements and understandings concerning the Executive’s employment by the
Company, including, without limitation, the offer letter dated August 9, 2016
from the Company to the Executive; provided, however that the Replimune, Inc.
At-Will Employment, Confidential Information, Invention Assignment, and
Arbitration Agreement, dated July 13, 2017, shall continue in full force and
effect and the terms of which are hereby incorporated by reference.  This
Agreement may be changed only by a written document signed by the Executive and
the Company.

 

27.                               Severability.  If any provision of this
Agreement or application thereof to anyone or under any circumstances is
adjudicated to be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect any other provision or application of this
Agreement, which can be given effect without the invalid or unenforceable
provision or application, and shall not invalidate or render unenforceable such
provision or application in any other jurisdiction.  If any provision is held
void, invalid or unenforceable with respect to particular circumstances, it
shall nevertheless remain in full force and effect in all other circumstances.

 

12

--------------------------------------------------------------------------------



 

28.                               Governing Law.  This Agreement shall be
governed by, and construed and enforced in accordance with, the substantive and
procedural laws of Massachusetts without regard to rules governing conflicts of
law.

 

29.                               Counterparts.  This Agreement may be executed
in any number of counterparts (including facsimile counterparts), each of which
shall be an original, but all of which together shall constitute one instrument.

 

(Signature Page Follows)

 

13

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

REPLIMUNE, INC.

 

 

 

 

 

/s/ Philip Astley-Sparke

 

Name: Philip Astely-Sparke

 

Title: Executive Chairman

 

Date: 8 May 2019

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Stephen Gorgol

 

Name: Stephen Gorgol

 

 

 

Date: May 8, 2019

 

14

--------------------------------------------------------------------------------
